     Case 8:15-cv-02034-JVS-JCG Document 1217-1 Filed 09/06/21 Page 1 of 6 Page ID
                                      #:85138



1    Peter A. Arhangelsky, Esq. (SBN 291325)
     parhangelsky@emord.com
2    Joshua S. Furman, Esq. (pro hac vice)
     jfurman@emord.com
3    Eric J. Awerbuch, Esq. (pro hac vice)
     eawerbuch@emord.com
4    Emord & Associates, P.C.
     2730 S. Val Vista Dr., Bldg. 6, Ste. 133
5    Gilbert, AZ 85295
     Phone: (602) 388-8899
6    Fax: (602) 393-4361
7    Attorneys for Plaintiff

8
9                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
      NATURAL-IMMUNOGENICS                Case No. 8:15-cv-02034-JVS (JCG)
12    CORP.,
13
                        Plaintiff,        DECLARATION OF PETER A.
14          v.                            ARHANGELSKY IN SUPPORT OF
                                          PLAINTIFF OPPOSITION TO
15                                        DEFENDANT NEWPORT TRIAL
      PACIFIC TRIAL ATTORNEYS, et         GROUP AND SCOTT J. FERRELL’S
16    al.,                                MOTION TO EXCLUDE PLAINTIFF
17
                                          NICS EXPERT DR. SEAN DEVLIN
                                          [ECF. NO. 1185]
                       Defendants.
18
19
                                          Hearing Date:   September 27, 2021
20
                                          Time:           11:00 AM
21                                        Courtroom:       10C
                                          Judge:          Hon. James V. Selna
22
23
24
25
26
27
28
     Case 8:15-cv-02034-JVS-JCG Document 1217-1 Filed 09/06/21 Page 2 of 6 Page ID
                                      #:85139



1                    DECLARATION OF PETER A. ARHANGELSKY
2          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
3    following is true and correct:
4          1.     I, Peter A. Arhangelsky, am over the age of 18 and competent to testify
5    to the information below. All matters contained herein are of my own personal
6    knowledge unless stated as based upon information and belief. I am counsel of
7    record for Natural Immunogenics Corp. (“NIC”) in the above-captioned matter. I
8    am an attorney in the law firm of Emord & Associates, P.C.
9          2.     NTG took the deposition of Sean Devlin on November 16, 2017 in
10   Reno, Nevada. A true and correct copy of the deposition transcript is attached as
11   Exhibit 1.
12         3.     A true and correct copy of the Expert Rebuttal Report of Sean Devlin
13   DO, MD(H), HMD, MS is attached as Exhibit 2.
14         4.     A true and correct copy of the Expert Report of Andrew Saxon, M.D.
15   is attached as Exhibit 3.
16         5.     NIC took the deposition of Andrew Saxon, M.D. in Los Angeles,
17   California on November 14, 2017. A true and correct copy of the deposition
18   transcript is attached as Exhibit 4.
19         6.     A true and correct copy of the Final Report titled Sallmonella-
20   Excherichia coli/Mammalian-Microsome Reverse Mutattion Assay with a
21   Confirmatory Assay with Argentyn 23 by Leon F. Stankowski, Jr., PhD is attached
22   as Exhibit 5.
23         7.     Attached as Exhibit 6 is a true and correct copy of the document
24   produced by Plaintiff Natural Immunogenics and marked with Bates No. NI001912.
25         8.     Attached as Exhibit 7 is a true and correct copy of the document
26   produced by Plaintiff Natural Immunogenics and marked with Bates No.
27   NIC_0018060.
28         9.     Attached as Exhibit 8 is a true and correct copy of the publicly

                             DECLARATION OF PETER A. ARHANGELSKY
                                              1
     Case 8:15-cv-02034-JVS-JCG Document 1217-1 Filed 09/06/21 Page 3 of 6 Page ID
                                      #:85140



1    available document titled, K. Naik and M. Kowshik, “The silver lining: towards the
2    responsible and limited use of silver,” Journal of Applied Microbiology 123, 1068-
3    1087 (2017).
4          10.    NIC took the 30(b)(6) Scott J. Ferrell deposition on April 1, 2021 in
5    Santa Ana, California. A true and correct copy of the deposition transcript is attached
6    as Exhibit 9.
7          11.    Attached as Exhibit 10 is a true and correct copy of the Screening Assay
8    for Chromosomal Aberrations in Chinese Hamster Ovary (CHO) Cells with
9    Argentyn 23 by Hemalatha Murli, PhD (2003).
10         12.    Attached as Exhibit 11 is a true and correct copy of the document
11   produced by Plaintiff Natural Immunogenics and marked with Bates No.
12   NIC_0018753.
13         13.    Attached as Exhibit 12 is a true and correct copy of the document
14   produced by Plaintiff Natural Immunogenics and marked with Bates No.
15   NIC_00199190.
16         14.    Attached as Exhibit 13 is a true and correct copy of the document
17   produced by Plaintiff Natural Immunogenics and marked with Bates No.
18   NIC_0020901.
19         15.    Attached as Exhibit 14 is a true and correct copy of the document
20   produced by Plaintiff Natural Immunogenics and marked with Bates No.
21   NIC_0025165.
22         16.    Attached as Exhibit 15 is a true and correct copy of the document
23   produced by Plaintiff Natural Immunogenics and marked with Bates No.
24   NIC_0018154.
25         17.    Attached as Exhibit 16 is a true and correct copy of the document
26   produced by Plaintiff Natural Immunogenics and marked with Bates No.
27   NIC_0018976.
28         18.    Attached as Exhibit 17 is a true and correct copy of the document

                             DECLARATION OF PETER A. ARHANGELSKY
                                               2
     Case 8:15-cv-02034-JVS-JCG Document 1217-1 Filed 09/06/21 Page 4 of 6 Page ID
                                      #:85141



1    produced by Plaintiff Natural Immunogenics and marked with Bates No.
2    NIC_0017960.
3          19.   Attached as Exhibit 18 is a true and correct copy of the document
4    produced by Plaintiff Natural Immunogenics and marked with Bates No.
5    NIC_0018004.
6          20.   Attached as Exhibit 19 is a true and correct copy of the document
7    produced by Plaintiff Natural Immunogenics and marked with Bates No.
8    NIC_0019134.
9          21.   Attached as Exhibit 20 is a true and correct copy of the document
10   produced by Plaintiff Natural Immunogenics and marked with Bates No.
11   NIC_0018941.
12         22.   Attached as Exhibit 21 is a true and correct copy of the document
13   produced by Plaintiff Natural Immunogenics and marked with Bates No.
14   NIC_0049909.
15         23.   Attached as Exhibit 22 is a true and correct copy of the document
16   produced by Plaintiff Natural Immunogenics and marked with Bates No.
17   NIC_0018904.
18         24.   Attached as Exhibit 23 is a true and correct copy of the document
19   produced by Plaintiff Natural Immunogenics and marked with Bates No.
20   NIC_0018640.
21         25.   Attached as Exhibit 24 is a true and correct copy of the document
22   produced by Plaintiff Natural Immunogenics and marked with Bates No.
23   NIC_0018921.
24         26.   Attached as Exhibit 25 is a true and correct copy of the document
25   produced by Plaintiff Natural Immunogenics and marked with Bates No.
26   NIC_0017835.
27         27.   Attached as Exhibit 26 is a true and correct copy of the document
28   produced by Plaintiff Natural Immunogenics and marked with Bates No.

                          DECLARATION OF PETER A. ARHANGELSKY
                                           3
     Case 8:15-cv-02034-JVS-JCG Document 1217-1 Filed 09/06/21 Page 5 of 6 Page ID
                                      #:85142



1    NIC_0025111.
2          28.    Attached as Exhibit 27 is a true and correct copy of the document
3    produced by Plaintiff Natural Immunogenics and marked with Bates No.
4    NIC_0020639.
5          29.    Attached as Exhibit 28 is a true and correct copy of the document
6    produced by Plaintiff Natural Immunogenics and marked with Bates No.
7    NIC_0020542.
8          30.    Attached as Exhibit 29 is a true and correct copy of the Impact of Silver
9    Nanoparticles and Silver Ions on Innate Immune Cells by Hajo Haase, Amir Fahmi
10   and Boris Mahltig (2014).
11         31.    Attached as Exhibit 30 is a true and correct copy of the document
12   produced by Plaintiff Natural Immunogenics and marked with Bates No. NI002168.
13         32.    Attached as Exhibit 31 is a true and correct copy of the publicly
14   available document titled, Soto-Quintero, et al, “3D-Hydrogel Based Polymeric
15   Nanoreactors    for    Silver   Nano-Antimicrobial       Composites     Generation,”
16   Nanomaterials (Basel)(2017) 7(8).
17         33.    Attached as Exhibit 32 is a true and correct copy of the publicly
18   available document titled, Chakroborty, B, et al, “immunomodulatory properties of
19   silver nanoparticles contribute to anticancer strategy for murine fibrosarcoma,” Cell
20   Mol Immunol (2016), 13(2):191-205.
21         34.    Attached as Exhibit 33 is a true and correct copy of the publicly
22   available document titled, Guehrs, E, et al, “Quantification of silver nanoparticle
23   uptake and distribution within individual human macrophages by FIB/SEM slice and
24   view,” J Nanobiotechnology (2017) 15:21.
25         35.    Attached as Exhibit 34 is a true and correct copy of the publicly
26   available document titled, Singh M, et al, “Nanotechnology in medicine and
27   antibacterial effect of silver nanoparticles,” Digest Journal of Nanomaterials and
28   Biostructures (2008), Vol. 3, No. 3:115-122.

                            DECLARATION OF PETER A. ARHANGELSKY
                                               4
     Case 8:15-cv-02034-JVS-JCG Document 1217-1 Filed 09/06/21 Page 6 of 6 Page ID
                                      #:85143



1          36.    Attached as Exhibit 35 is a true and correct copy of the publicly
2    available document titled, Kohchi, “ROS and innate immunity” Anticancer
3    Research (2009), Vol. 29, No. 3, 817-821.
4          37.    Attached as Exhibit 36 is a true and correct copy of the publicly
5    available document titled, Gorlach, Agnes, et al. “Reactive oxygen species, nutrition,
6    hypoxia and diseases: Problems solved?” Redox Biology, 6 (2015): 372-385.
7
8
     Executed this September 6, 2021 in Maricopa County, Arizona.
9
10
                                             /s/ Peter A. Arhangelsky
11
                                            Peter A. Arhangelsky
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                            DECLARATION OF PETER A. ARHANGELSKY
                                               5
